DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gruentzig (US Pub No. 2017/0049164 A1).
As per claim 1, Gruentzig discloses a personnel monitoring and reporting system, comprising:
a computing unit adapted to be secured to an operator (paragraph [0058], lines 3-4), the computing unit comprising a processor (Fig. 3B, Controller) and a transceiver (paragraph , wherein the computing unit comprises a pair of electrical contacts (paragraph [0319], lines 12-13);
a physiological sensor communicatively interconnected with the computing unit (paragraph [0280]: body sensors), wherein the physiological sensor is adapted to be in physical contact with the operator (paragraph [0433], lines 7-8; paragraph [0434], lines 12-15), wherein the physiological sensor is adapted to transmit one or more health conditions of the operator to the computing unit (paragraph [0280], lines 1-6); and
a rip cord removably connected to the computing unit (paragraph [0406], lines 1-5), wherein the rip cord comprises a conductive strip adapted to electrically connect the pair of electrical contacts of the computing unit (paragraph [0327], lines 5-10), wherein the rip cord is adapted to be removed from the computing unit such that the conductive strip no longer electrically connects the pair of electrical contacts of the computing unit (paragraph [0327], lines 5-10), wherein the computing unit is adapted to transmit a distress signal through the transceiver when the pair of electrical contacts are not electrically connected (paragraph [0292], lines 9-13).
As per claim 3, Gruentzig discloses the personnel monitoring and reporting system of claim 1, wherein the physiological sensor comprises a pulse detector (paragraph [0401], lines 7-9).
As per claim 6, Gruentzig discloses the personnel monitoring and reporting system of claim 1, wherein the transceiver is comprised of a radio antenna (paragraph [0310], lines 1-2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 5 and 7-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gruentzig in view of Ostrow (US Pub No. 2021/0219909 A1).
As per claim 2, Gruentzig teaches the personnel monitoring and reporting system of claim 1.  
Gruentzig does not expressly teach wherein the computing unit comprises a sensor port, wherein the physiological sensor is connected to the sensor port of the computing unit by a sensor cable.
wherein the computing unit comprises a sensor port, wherein the physiological sensor is connected to the sensor port of the computing unit by a sensor cable (paragraph [0037], lines 12-18).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement the sensor connection as taught by Ostrow, since it is well known in the art that wired connections provide reliable communication between components.
As per claim 5, Gruentzig teaches the personnel monitoring and reporting system of claim 1.
Gruentzig does not expressly teach wherein the transceiver is comprised of a Bluetooth transceiver.
Ostrow teaches wherein the transceiver is comprised of a Bluetooth transceiver (paragraph [0022], lines 12-17).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement the Bluetooth communication was taught by Ostrow, since Ostrow states in paragraph [0022] that the use of Bluetooth technology would allow for communications through frequencies utilized by government agencies, military, law enforcement agencies, emergency, and/or public service networks.
As per claim 7, Gruentzig teaches the personnel monitoring and reporting system of claim 1.
 wherein the transceiver is comprised of a cellular communications unit.
Ostrow teaches wherein the transceiver is comprised of a cellular communications unit (paragraph [0022], lines 1-8).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement the cellular communication as taught by Ostrow, since Ostrow states that the use of cellular communications would allow for use of commercial wireless technology.
As per claim 8, Gruentzig teaches the personnel monitoring and reporting system of claim 1.
Gruentzig does not expressly teach further comprising a personnel display unit communicatively interconnected with the computing unit, wherein the personnel display unit is adapted to be worn by the operator.
Ostrow teaches further comprising a personnel display unit communicatively interconnected with the computing unit, wherein the personnel display unit is adapted to be worn by the operator (paragraph [0025], lines 1-14).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement the wearable device as taught by Ostrow, since Ostrow states in paragraph [0025] that such a modification would result in allowing a user to monitor their condition.
As per claim 9, Gruentzig in view of Ostrow further teaches the personnel monitoring and reporting system of claim 8, wherein the personnel display unit comprises a display screen for displaying information about the operator (Ostrow, paragraph [0025], lines 1-14).
As per claim 10, Gruentzig in view of Ostrow further teaches the personnel monitoring and reporting system of claim 9, wherein the display screen is further adapted to display a status and location of one or more team member operators operating a secondary computing unit (Gruentzig, paragraph [0310], lines 1-7).
As per claim 11, Gruentzig in view of Ostrow further teaches the personnel monitoring and reporting system of claim 8, wherein the personnel display unit is adapted to be worn on a wrist of the operator (Ostrow, paragraph [0029], lines 3-4).
As per claim 12, Gruentzig in view of Ostrow further teaches the personnel monitoring and reporting system of claim 8, wherein the computing unit comprises a first power port and the personnel display unit comprises a second power port interconnected by a power cable such that the personnel display unit is powered by the computing unit (Ostrow, paragraph [0030], lines 6-9: providing power to other components, i.e. display, through computing module; paragraph [0037], lines 11-14: wired connection).
As per claim 13, Gruentzig in view of Ostrow further teaches the personnel monitoring and reporting system of claim 12, wherein the computing unit comprises a first signal port and the personnel display unit comprises a second signal port interconnected by a power cable such that the computing unit controls a display screen of the personnel display unit (Ostrow, paragraph [0030], lines 6-9: providing power to other components, i.e. display, through computing module; paragraph [0037], lines 11-14: wired connection).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gruentzig in view of Huang et al. (Huang; US Pub No. 2014/0320311 A1).
As per claim 4, Gruentzig teaches the personnel monitoring and reporting system of claim 1.
Gruentzig does not expressly teach wherein the computing unit comprises a memory slot for receiving a memory card, the memory card being adapted to update software of the computing unit.
Huang teaches wherein the computing unit comprises a memory slot for receiving a memory card, the memory card being adapted to update software of the computing unit (paragraph [0104], lines 1-13).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement the information storage mechanism as taught by Huang, since Huang states in paragraph [0104] that such a modification would result in allowing software and data to be transferred to a computing module.

Claims 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gruentzig in view of Maryfield et al. (Maryfield; US Pub No. 2014/0109458 A1).
As per claim 14, Gruentzig teaches a personnel monitoring and reporting system, comprising:
a computing unit adapted to be secured to an operator (paragraph [0058], lines 3-4), the computing unit comprising a processor (Fig. 3B, Controller) and a transceiver (paragraph [0310], lines 1-2);
a physiological sensor communicatively interconnected with the computing unit (paragraph [0280]: body sensors), wherein the physiological sensor is adapted to be in physical contact with the operator (paragraph [0433], lines 7-8; paragraph [0434], lines 12-15), wherein the physiological sensor is adapted to transmit one or more health conditions of the operator to the computing unit (paragraph [0280], lines 1-6);
a personnel display unit communicatively interconnected with the computing unit, the personnel display unit comprising a display screen for displaying a location and status of the operator (paragraph [0057], lines 14-17; paragraph [0310], lines 1-7);
a weapon adapted to be carried by the operator (Fig. 2).
	Gruentzig does not expressly teach and
a laser targeting system connected to the weapon, the laser targeting system comprising a laser emitter such that the operator may identify one or more targets with the laser targeting system.
	Maryfield teaches and
a laser targeting system connected to the weapon, the laser targeting system comprising a laser emitter such that the operator may identify one or more targets with the laser targeting system (paragraph [0036]).
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement the signal emitter as taught by Maryfield, since Maryfield states in paragraph [0036] that such a modification would result in determining an operator is properly aimed at a target.
As per claim 15, Gruentzig in view of Maryfield further teaches the personnel monitoring and reporting system of claim 14, wherein the laser targeting system comprises a laser range finder for detecting a range to any of the one or more targets identified with the laser targeting system (Maryfield, paragraphs [0035] & [0037]).
As per claim 16, Gruentzig in view of Maryfield further teaches the personnel monitoring and reporting system of claim 15, wherein the laser targeting system comprises an electronic compass (Maryfield, paragraph [0034], lines 5-8).
As per claim 17, Gruentzig in view of Maryfield further teaches the personnel monitoring and reporting system of claim 14, wherein the laser targeting system is wirelessly connected to the computing unit (Maryfield, paragraph [0024]; paragraph [0032], lines 1-8).
As per claim 18, Gruentzig teaches a method of monitoring personnel during an operation, comprising the steps of:
equipping a plurality of operators with a plurality of computing units (paragraph [0310], lines 1-4), wherein each of the operators wears one of the plurality of computing units (paragraph [0420]), wherein each of the plurality of computing units comprises a transceiver having an effective range (paragraph [0310], lines 1-4: it is well known in the art that radio frequency has a specific communication range);
identifying any of the plurality of computing units in the effective range by a first computing unit of the plurality of computing units (paragraph [0310], lines 1-4: identify friendly units);
transmitting a location information of any of the plurality of computing units identified in the effective range by the transceiver of the first computing unit (paragraph [0310])… and
transmitting the location information of any of the plurality of computing units identified in the effective range (paragraph [0310]).
	Gruentzig does not expressly teach transmitting… to a squad reporting radio; and
transmitting… by the squad reporting radio to a central control unit.
	Maryfield teaches transmitting… to a squad reporting radio (paragraph [0027], line 11); and
transmitting… by the squad reporting radio to a central control unit (paragraph [0027], lines 11-12).
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement the squad radio as taught by Maryfield, since Maryfield states in paragraph [0027] that such a modification would result in relaying data during combat.

Claims 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gruentzig in view of Maryfield as applied to claim 18 above, and further in view of Koontz et al. (Koontz; US Pub No. 2019/0049592 A1).
As per claim 19, Gruentzig in view of Maryfield teaches the method of claim 18, further comprising the step of transmitting the location information of any of the plurality of computing units (Gruentzig, paragraph [0310]).
Gruentzig in view of Maryfield does not expressly units not in the effective range of the first computing unit to the squad reporting radio by the central control unit.
Koontz teaches units not in the effective range of the first computing unit to the squad reporting radio by the central control unit (paragraphs [0028] & [0029]).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement the communication relay as taught by Koontz, 
As per claim 20, Gruentzig in view of Maryfield, and further in view of Koontz, further teaches the method of claim 19, further comprising the step of transmitting the location information of any of the plurality of computing units (Gruentzig, paragraph [0310]) not in the effective range of the first computing unit to the first computing unit by the squad reporting radio (Koontz, paragraphs [0028] & [0029]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAOMI J SMALL whose telephone number is (571)270-5184.  The examiner can normally be reached on Monday-Friday 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NAOMI J SMALL/Primary Examiner, Art Unit 2684